Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement(IDS)s submitted on December 12, 2019, April 22, 2020 and September 25, 2020 were filed after the mailing date of the Application on June 24, 2019.  All the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 9-11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(US 2014/0340338 A1)(herein after Kim) in view of WANG(US 2015/0084877 A1).

Regarding claim 1, Kim teaches a touch display panel(mobile terminal 100, fig.1, Para-46) comprising:

a touch circuit(touch sensor 137, fig.3) configured to detect a touch signal(Para-63, 80);

a determination circuit(control unit 180, fig.3) configured to determine a touch area of a touch region(location and area of touch, Para-70, 71, 81, 138, 141, 153-155) within an edge display region(lateral side of a display region) of the touch display panel according to the touch signal(Para-82, 152); and

a display control circuit(control unit 180, fig.3) configured to compare the touch area(620, fig.6, Para-127) with a predetermined threshold(given value, fig.6, Para-128), and control the touch display panel to display according to a comparison result(630, fig.6, 1220, fig.12, and related text), wherein a display function of the edge display region is maintained when the touch area is smaller than the predetermined threshold(Para-130; also figs.15&17), and wherein the display function of the edge display region is disabled when the touch area is larger than the predetermined threshold (630, fig.6, 1220, fig.12, and related text).
(figs.5-8, Para 42-53; fig.10, Para 56-58). 

Such a combination is desirable because it provides a touch sensitive display device that cooperates with a working system to operate, decrease or reduce unwanted touch events such that the device provides mistaken working information that is reduced or avoided, thus avoiding the working system 

Regarding claim 2, Kim as modified by WANG teaches the touch display panel according to claim 1, wherein the display control circuit is further configured to adjust a size of a displayed image, in response to the display function of the edge display region being disabled, to adapt to a reduced display region(figs.5-8, Para 42-53; fig.11, and related text, WANG)(as seen from figs.5-8, depending on the touch position and area, icons are readjusted based on touch area)(for motivation, see rejection of claim 1).

Regarding claim 3, Kim as modified by WANG teaches the touch display panel according to claim 1, wherein the display control circuit is further configured to disable a function of the edge display region when a duration of the touch area being larger than the predetermined threshold exceeds a designated duration(820, fig.8, Kim; figs.11&12, WANG).

Method claim of claim 9 has been analyzed with respect to device claim of claim 1, therefore, claim 9 is rejected for the same reason as mention in the rejection of claim 1.
claim 10, Kim as modified by WANG teaches a touch display device comprising a touch display panel according to claim 1(see rejection of claim of 1).

Regarding claim 11, Kim as modified by WANG teaches the touch display device according to claim 10, wherein the touch display device is a full screen display device(fig.1, Kim; figs.4-8, WANG)(mobile terminal is also a full screen display device).

Regarding claim 19, Kim as modified by WANG teaches the touch display device according to claim 10, wherein a display control circuit of the touch display panel is further configured to adjust a size of a displayed image, in response to the display function of the edge display region being disabled, to adapt to a reduced display region(figs.7, 9, 15, 17, Kim; figs.5-8, WANG). 

Regarding claim 20, Kim as modified by WANG teaches the touch display device according to claim 10, wherein the display control circuit is further configured to disable a function of the edge display region when a duration of the touch area larger than the predetermined threshold exceeds a designated duration(820, fig.8, Kim; figs.11&12, WANG).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(US 2014/0340338 A1) in view of WANG(US 2015/0084877 A1) and further in view of Kim(US 2009/0184935 A1) (herein after Kim’935).

Regarding claim 4, Kim as modified by WANG is not found to teach expressly the touch display panel according to claim 1, wherein the predetermined threshold is set to be between 1 cm2 and 2 cm2.

However, Kim’935 teaches an apparatus for controlling display area of touch screen device, wherein the predetermined threshold is set to be between 1 cm2 and 2 cm2(Para-38)(it is obvious to one of ordinary skill in the art and well-known to touch technology to have different threshold values based on design choice).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Kim further with the teaching of Kim’935 to include the feature in order to enhance 
user convenience by adapting to characteristics of individual users.

Claims 5, 12, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(US 2014/0340338 A1) in view of WANG(US 2015/0084877 A1) and further in view of Kim et al.(US 2016/0188041 A1) (herein after Kim’041).

Regarding claim 5, Kim as modified by WANG is not found to teach expressly the touch display panel according to claim 1,
wherein the touch display panel includes a self-capacitance touch electrode, and wherein the touch circuit comprises: a first capacitor, wherein an end of the first capacitor is coupled to the self-capacitance touch electrode, and wherein another end of the first capacitor is coupled to a common voltage terminal; an amplifier, wherein a first input terminal of the amplifier is coupled to the self-capacitance touch electrode, and wherein a second input terminal of the amplifier is coupled to a reference signal terminal; a reference capacitor, wherein an end of the reference capacitor is coupled to the self-capacitance touch electrode, and wherein another end of the reference capacitor is coupled to an output terminal of the amplifier; and an analog-to-digital converter, wherein an input terminal of the analog-to-digital converter is coupled to an output terminal of the amplifier, and wherein an output terminal of the analog-to-digital converter is configured to output the touch signal.
However, Kin’041 teaches a touch screen device, wherein the touch panel includes a self-capacitance touch electrode(TEq, fig.5, Para-50), and wherein the touch circuit comprises:

a first capacitor(capacitor Cf, fig.5), wherein an end of the first capacitor is coupled to the self-capacitance touch electrode(TEq), and wherein another end of the first capacitor is coupled to a common voltage terminal(ground, fig.5); 

an amplifier(voltage sensing unit 53, fig.5, Para-56), wherein a first input terminal(IN1) of the amplifier is coupled to the self-capacitance touch electrode(TEq)(via switch SW3, and wherein a second input terminal(IN2) of the amplifier is coupled to a reference signal terminal(VREFL, fig.5);
 
a reference capacitor(feedback capacitor Cfb, fig.5, Para-56), wherein an end of the reference capacitor is coupled to the self-capacitance touch electrode(TEq), and wherein another end of the reference capacitor is coupled to an output terminal(o) of the amplifier(53); and 

an analog-to-digital converter(ADC 54, fig.5), wherein an input terminal of the analog-to-digital converter is coupled to an output terminal of the amplifier(fig.5), and wherein an output terminal of the analog-to-digital converter is configured to output the touch signal(TRD, touch raw data).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Kim further with the teaching of Kim’041 to include the feature in order to provide a touch screen device which minimizes an influence of parasitic capacitance of a touch electrode and sense a voltage charged into capacitance(s) of the touch electrode.

Claim 12 is rejected for the same reason as mentioned in the rejection of claim 5, since both claims recite identical claim limitations.

Claim 14 is rejected for the same reason as mentioned in the rejection of claim 5, since both claims recite identical claim limitations.

9.	Claims 6, 13, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(US 2014/0340338 A1) in view of WANG(US 2015/0084877 A1), Kim et al.(US 2016/0188041 A1) and further in view of Durojaiye et al.(US 2016/0077616 A1)(herein after Durojaiye).

Regarding claim 6, Kim as modified by WANG and Kim’041 is not found to teach expressly the touch display panel according to claim 5, wherein the determination circuit is further 

However, Durojaiye teaches a touch input system, wherein the determination circuit is further configured to determine a location where the touch signal is greater than a touch threshold as a touch point(Para-73), and wherein a sequence of touch points constitute the touch region(clusters of input, fig.3, Para-73; also Para-89, 90).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Kim further with the teaching of Durojaiye to include the feature in order to provide a touch input device that enables suppressing inadvertent user input, and avoiding performance of unintentional actions, thus ultimately enhancing user's experience. 

Claim 13 is rejected for the same reason as mentioned in the rejection of claim 6, since both claims recite identical claim limitations.

Claim 15 is rejected for the same reason as mentioned in the rejection of claim 6, since both claims recite identical claim limitations.
Claims 7, 16, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(US 2014/0340338 A1) in view of WANG(US 2015/0084877 A1) and further in view of KIM et al.(US 2018/0321793 A1) (herein after KIM’793).

Regarding claim 7, Kim as modified by WANG is not found to teach expressly the touch display panel according to claim 1,
wherein the touch display panel includes a drive touch electrode and a sense touch electrode, and wherein the touch circuit comprises: a second capacitor, wherein the second capacitor is coupled between the drive touch electrode and the sense touch electrode; an amplifier, wherein a first input terminal of the amplifier is coupled to the sense touch electrode, and wherein a second input terminal of the amplifier is coupled to the reference signal terminal; a reference capacitor, wherein an end of the reference capacitor is coupled to the sense touch electrode, and wherein another end of the reference capacitor is coupled to the output terminal of the amplifier; and an analog-to-digital converter, wherein an input terminal of the analog-to-digital converter is coupled to an output terminal of the amplifier, and wherein an output terminal of the analog-to-digital converter is configured to output the touch signal.

However, KIM’793 teaches a touch sensing display device, wherein the touch display panel includes a drive touch electrode(120 or 130, fig.2) and a sense touch electrode(130 or 120, fig.2), and wherein the touch circuit comprises:
 
a second capacitor, wherein the second capacitor(capacitance Cse, fig.3) is coupled between the drive touch electrode(130) and the sense touch electrode(120);
 
an amplifier(AMP1, fig.3), wherein a first input terminal(IN1) of the amplifier is coupled to the sense touch electrode(120), and wherein a second input terminal(IN2) of the amplifier is coupled to the reference signal terminal(ground);
 
a reference capacitor(first capacitor C1), wherein an end of the reference capacitor is coupled to the sense touch electrode(120), and wherein another end of the reference capacitor is coupled to the output terminal(OUT) of the amplifier(AMP1); and 

an analog-to-digital converter(ADC 223), wherein an input terminal of the analog-to-digital converter is coupled to an output terminal(OUT) of the amplifier(AMP1), and wherein an output terminal of the analog-to-digital converter is configured to output the touch signal(MPU 225).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Kim further with the teaching of KIM’793 to include the feature in order to enhance touch sensitivity in a display device having an on-cell type which is sensitive to noise as the sensing electrodes and the driving electrodes are directly formed on the upper substrate or the thin film encapsulation layer of the display panel.

Claim 16 is rejected for the same reason as mentioned in the rejection of claim 7, since both claims recite identical claim limitations.

Claim 18 is rejected for the same reason as mentioned in the rejection of claim 7, since both claims recite identical claim limitations.

11.	Claims 8, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(US 2014/0340338 A1), WANG(US 2015/008 4877 A1), KIM et al.(US 2018/0321793 A1) and further in view of Durojaiye et al.(US 2016/0077616 A1) (herein after Durojaiye).

Regarding claim 8, Kim as modified by WANG and KIM’793 is not found to teach expressly the touch display panel according to claim 7, wherein the determination circuit is further 

However, Durojaiye teaches a touch input system, wherein the determination circuit is further configured to determine a location where the touch signal is smaller than a touch threshold as a touch point(Para-73), and wherein a sequence of touch points constitute the touch region(cluster of input, fig.3, Para-73; also Para-89, 90).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified Kim further with the teaching of Durojaiye to include the feature in order to provide a touch input device that enables suppressing inadvertent user input, and avoiding performance of unintentional actions, thus ultimately enhancing user's experience. 

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 8, since both claims recite identical claim limitations.


Examiner Nate
12. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692